DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 8-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manger et al (US 2018/0355940) in view of Manger et al (US 2015/0076376).
As per claim 1, Manger et al (2018) discloses a continuously variable damper (1) comprising:
an elongate outer tube (17) having a first end and a second end and having an inner tube (7) concentrically contained therein;
a rod (9) having a piston (11) on a first rod end and a second rod end extending externally of the elongate outer tube through a rod guide (21), the piston and the inner tube defining a rebound working chamber (13) and a compression working chamber (15), the rebound and working compression chambers containing a fluid (Abstract);
an active rebound valve (3) in fluid communication with the rebound working chamber through a rebound down tube (35), the rebound down tube concentrically contained between the elongate outer tube and the inner tube (35, Fig. 1), the active rebound valve having a variable flow resistance ([0027]);
an active compression valve (5) in fluid communication with the compression working chamber through a compression down tube (35), the active compression valve having a variable flow resistance ([0027]);
wherein the elongate outer tube is between the intake rebound valve and the active rebound valve along an axis that is perpendicular to elongation of the elongate outer tube (17).
Manger et al (2018) describes using adjustable damping valves such as those disclosed by Manger et al (DE 102013218658) [US equivalent: 2015/0076376] in ([0027]), but does not disclose wherein the two damping valves have identical structures or an intake compression valve in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide; and an intake rebound valve in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable damping valves of Manger et al by using the same valve design for each of the compression and extension valves in order to simplify manufacturing, as such a modification would only require a duplication of parts.
Manger et al (2015) discloses a damping valve comprising an active rebound valve (1, 15), the active rebound valve having a variable flow resistance ([0025]);
an active compression valve (1, 15), the active compression valve having a variable flow resistance ([0025]);
an intake compression valve (47) in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide (Fig. 1); and
an intake rebound valve (47) in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable damping valves of Manger et al (2018) by using the damping valves of Manger et al (2015) in order to provide effective active and passive damping.
	As per claim 2, Manger et al (2018) and Manger et al (2015) disclose the continuously variable damper of claim 1.  Manger et al (2018) further discloses wherein the active rebound valve has an active rebound contact area that is an area of an active rebound valve inlet passage (37), and the intake rebound valve has an intake rebound contact area that is an area of a rebound intake outlet passage (37), but does not disclose wherein the intake rebound contact area substantially identical to the active rebound contact area.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Manger et al (2018) by using identical valves and connections in order to provide symmetric damping capabilities as such a modification would only require a duplication of parts (MPEP 2144.04(VI)(B)).
	As per claim 3, Manger et al (2018) and Manger et al (2015) disclose the continuously variable damper of claim 1.  Manger et al (2018) further discloses wherein the intake rebound valve is displaced from the active rebound valve by substantially 180 degrees circumferentially about the elongate outer tube (3, 5, Fig. 1).
As per claim 8, Manger et al (2018) and Manger et al (2015) disclose the continuously variable damper of claim 1.  Manger et al (2015) further discloses wherein the active rebound valve includes a first solenoid (7; [0025]) and the active compression valve includes a second solenoid (7; [0025]).  
As per claim 9, Manger et al (2018) and Manger et al (2015) disclose the continuously variable damper of claim 8.  Manger et al (2015) further discloses wherein the intake compression valve and the intake rebound valves are passive (47).
As per claim 17, Manger et al (2018) and Manger et al (2015) disclose the continuously variable damper of claim 1.  Manger et al (2018) discloses further comprising an inner rebound tube passage (69) at the inner tube and a rebound inlet passage (37) at the active rebound valve, the inner rebound tube passage axially spaced from the rebound inlet passage (37, 69, Fig. 1), and the rebound down tube defining a flow path (Fig. 1) from the rebound working chamber through the inner rebound tube passage and into the rebound inlet passage.
3.	Claims 4-5, 10-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manger et al (US 2018/0355940) in view of Manger et al (US 2015/0076376) and further in view of Deferme (US 2019/0136932).
As per claim 4, Manger et al (2018) and Manger et al (2015) disclose the continuously variable damper of claim 1, but do not disclose further comprising a floating piston that defines a gas chamber proximate the first end of the elongate outer tube.
Deferme discloses a damper comprising a floating piston (161) that defines a gas chamber (163; [0030]) proximate the first end of the elongate outer tube.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Manger et al (2018) by proving an accumulator as taught by Deferme in order to provide a stronger rebound stroke.
	As per claim 5, Manger et al (2018), Manger et al (2015) and Deferme disclose the continuously variable damper of claim 4.  Deferme discloses further comprising a cylinder end (160), the compression down tube cylinder end and the floating piston separated to create a low-pressure chamber (162), the low-pressure chamber containing the fluid (162).
As per claim 10, Manger et al (2018) discloses a continuously variable damper (1) comprising:
an elongate outer tube (17) having a first end and a second end and having an inner tube (7) concentrically contained therein, the inner tube having a first end and a second end, the first end of the inner tube terminating at a rod guide (21) and the second end terminating at a cylinder end (7, Fig. 1), such that a low pressure chamber (Fig. 1) is defined between the cylinder end and the second end of the outer tube and between the inner tube and the outer tube;
a rod (9) having a piston (11) on a first rod end and a second rod end extending externally of the elongate outer tube through the rod guide (21), the piston and inner tube defining a rebound working chamber (13) between the piston and rod guide and the piston and the inner tube defining a compression working chamber (15) between the piston and the cylinder end;
an active rebound valve (3) in fluid communication with the rebound working chamber through a rebound down tube (35);
an active compression valve (5) in fluid communication with the compression working chamber through a compression down tube (35);
the intake rebound valve displaced from the active rebound valve by substantially 180 degrees circumferentially about the elongate outer tube (3, 5, Fig. 1);
wherein the elongate outer tube is between the intake rebound valve and the active rebound valve along an axis that is perpendicular to elongation of the elongate outer tube (17).
Manger et al (2018) describes using adjustable damping valves such as those disclosed by Manger et al (DE 102013218658) [US equivalent: 2015/0076376] in ([0027]), but does not disclose wherein the two damping valves have identical structures or an intake compression valve in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide assembly; and an intake rebound valve in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide assembly, the active rebound valve having a variable flow resistance controllable by an ECU; the active compression valve having a variable flow resistance controllable by an ECU.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable damping valves of Manger et al by using the same valve design for each of the compression and extension valves in order to simplify manufacturing, as such a modification would only require a duplication of parts.
Manger et al (2015) discloses a damping valve comprising an intake compression valve (47) in fluid communication with the rebound working chamber through the rebound down tube, wherein the fluid flows through the active compression valve and intake compression valve when the second rod end moves toward the rod guide assembly (Fig. 1); and
an intake rebound valve (47) in fluid communication with the compression working chamber through the compression down tube, wherein fluid flows through the active rebound valve and intake rebound valve when the second rod end moves away from the rod guide assembly (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable damping valves of Manger et al (2018) by using the damping valves of Manger et al (2015) in order to provide effective active and passive damping.  Manger et al (2018) and Manger et al (2015) do not disclose the active rebound valve having a variable flow resistance controllable by an ECU; the active compression valve having a variable flow resistance controllable by an ECU.
Deferme discloses a damper comprising the active rebound valve having a variable flow resistance controllable by an ECU (120; [0026]); the active compression valve having a variable flow resistance controllable by an ECU (120; [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Manger et al by using solenoid valves, variably-controlled with an electronic control unit, as taught by Deferme in order to provide improved damping control.
As per claim 11, Manger et al (2018), Manger et al (2015) and Deferme disclose the continuously variable damper as in claim 10.  Deferme discloses further comprising a floating piston (161), the floating piston creating a gas chamber (163; [0030]) between the floating piston and the second end of the outer tube, wherein the low-pressure chamber is defined between the cylinder end and the floating piston and between the inner tube and the outer tube (162).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Manger et al by providing a gas accumulator as taught by Deferme in order to provide additional rebound spring force.
As per claim 12, Manger et al (2018), Manger et al (2015) and Deferme disclose the continuously variable damper as in claim 11.  Fukuda further discloses wherein the active rebound valve has an active rebound contact area that is an area of an active rebound valve inlet passage (55), and the intake rebound valve has an intake rebound contact area that is an area of a rebound intake outlet passage (53), the intake rebound contact area substantially identical to the active rebound contact area (Fig. 1).
As per claim 14, Manger et al (2018), Manger et al (2015) and Deferme disclose the continuously variable damper of claim 10.  Manger et al (2015) further discloses wherein the active rebound valve includes a first solenoid (7; [0025]) and the active compression valve includes a second solenoid (7; [0025]).
As per claim 15, Manger et al (2018), Manger et al (2015) and Deferme disclose continuously variable damper of claim 14.  Manger et al (2015) further discloses wherein the intake compression valve and the intake rebound valves are passive (47).
As per claim 16, Manger et al (2018), Manger et al (2015) and Deferme disclose continuously variable damper of claim 10.  Manger et al (2015) further discloses wherein the active rebound valve is a electro-hydraulic valve (7; [0025]).
As per claim 18, Manger et al (2018), Manger et al (2015) and Deferme disclose continuously variable damper of claim 10.  Manger et al (2018) further discloses wherein the rebound down tube surrounds the inner tube within the elongate outer tube (35).
As per claim 19, Manger et al (2018), Manger et al (2015) and Deferme disclose continuously variable damper of claim 10.  Manger et al (2018) further discloses wherein the rebound down tube is elongated parallel to the elongate outer tube (35).
As per claim 20, Manger et al (2018), Manger et al (2015) and Deferme disclose continuously variable damper of claim 10.  Manger et al (2018) further discloses wherein the elongate outer tube encloses a pressure chamber (29), and the rebound down tube is fully disposed within the pressure chamber (35).
4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manger et al (US 2018/0355940) in view of Manger et al (US 2015/0076376) and further in view of Deferme (US 2019/0136932) and Fukuda (EP 2746616).
As per claim 6, Manger et al (2018), Manger et al (2015) and Deferme disclose the continuously variable damper of claim 5.  Although Manger et al (2018) discloses a cylinder end (Fig. 1), they do not disclose where the cylinder end includes at least two passages.
Fukuda discloses a shock absorber where the cylinder end includes at least two passages (16a).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Manger et al by providing two passages in the bottom valve as taught by Fukuda in order to ensure adequate fluid flow.
	As per claim 7, Manger et al (2018), Manger et al (2015), Deferme and Fukuda disclose the continuously variable damper of claim 6.  Fukuda further discloses where the low-pressure chamber extends to a space between the inner and outer cylinders via the passages in the down tube cylinder end (16a, 13a, 43).
Response to Arguments
5.	Applicant’s arguments, see pages 7-8, filed 8/26/2022, with respect to the rejection(s) of claim(s) 1 under Manger et al (2018) and Manger et al (2015) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manger et al (2018) and Manger et al (2015).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657